Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murty US Patent No.: 4,544,868.
Regarding claims 1 and 4, Murty teaches, a control circuit (col.1, lines 4-6, motor controller) for an electric tool, the electric tool comprising a permanent magnet synchronous motor (motor 18, figure 1), a plurality of switching elements (power transistors 20, 22, 24, 26, 28 and 30, figure 1), and a PWM inverter circuit (full-wave bridge inverter 18, figure 1) that drives the permanent magnet synchronous motor, wherein the control circuit comprises a current detector (shunt resistor 96, figure 1) that detects a current flowing through the PWM inverter circuit (col.3, lines 45-50), and wherein, when braking the permanent magnet synchronous motor, the control circuit limits a current flowing (col. 7 lines 25-56 element DC line current reference level, fig. 6 A, 6B) through the permanent magnet synchronous motor (fig. 6B element la phase current in winding A) and the PWM inverter circuit, to a predetermined current limit value (col. 7 lines 25-56, fig. 6A and 6B element Iref).
Regarding claim 2, Murty teaches, the control circuit for the electric tool as claimed in claim 1, wherein the PWM inverter circuit is provided between the permanent battery 16, see figure 1, where the PWM inverter is between the motor and the battery), and wherein the control circuit boosts an induced electromotive voltage of the permanent magnet synchronous motor by switching low-side switching elements or high-side switching elements of the PWM inverter circuit during braking of the permanent magnet synchronous motor, and regenerates a regenerative current to the battery (figure 6, col.7, lines 25-26). 
Regarding claim 3, Murty teaches, the control circuit for the electric tool as claimed in claim 1, wherein the control circuit changes the current limit value according to an operation mode of the electric tool (col. 8, lines 13-30). 
Regarding claim 5, Murty teaches,   An electric tool comprising a battery (battery 16, figure 1) , a permanent magnet synchronous motor (motor 18, figure 1), a plurality of switching elements (power transistors 20, 22, 24, 26, 28 and 30, figure 1), and a PWM inverter circuit (full-wave bridge inverter 18, figure 1)  that drives the permanent magnet synchronous motor, wherein the electric tool comprises a control circuit (col.1, lines 4-6, motor controller) for the electric tool, wherein the control circuit comprises a current detector (shunt resistor 96, figure 1)  that detects a current flowing through the PWM inverter circuit (col.3, lines 45-50), and wherein, when braking the permanent magnet synchronous motor, the control circuit limits a current flowing (col. 7 lines 25-56 element DC line current reference level, fig. 6 A, 6B)  through the permanent magnet synchronous motor and the PWM inverter circuit (fig. 6B element la phase current in winding A), to a predetermined current limit value (col. 7 lines 25-56, fig. 6A and 6B element Iref).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846